
	
		II
		109th CONGRESS
		2d Session
		S. 3815
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Smith (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve the quality of, and access to, long-term
		  care.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Long-term Care Quality and Modernization Act of
			 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Medicare and Medicaid Modernization
					Sec. 101. Joint training of surveyors and
				providers.
					Sec. 102. Facility-based training for new
				surveyors.
					Sec. 103. Resumption of nurse aide training program after
				correction of deficiencies.
					Sec. 104. Clarifying and eliminating the distinction between
				physician supervision requirements for skilled nursing facilities and nursing
				facilities.
					Sec. 105. Permitting split or shared billing by physicians and
				nurse practitioners in skilled nursing facilities.
					Sec. 106. Permitting nurse practitioners employed by skilled
				nursing facilities to certify skilled care.
					Sec. 107. Modernization of therapy caps.
					Sec. 108. Establishment of a Medicare skilled nursing facility
				specific wage index.
					Sec. 109. Update of the Medicare skilled nursing facility
				market basket index .
					Sec. 110. Authority to exclude high cost and low probability
				drugs used in the treatment of cancer from the Medicare prospective payment
				system for skilled nursing facilities.
					Sec. 111. Exclusion of all ambulance services from the Medicare
				prospective payment system for skilled nursing facilities.
					Sec. 112. Authority to exclude additional items and services
				from the Medicare prospective payment system for skilled nursing
				facilities.
					TITLE II—Workforce support
					Sec. 201. Nursing loan repayment program.
					Sec. 202. National nursing database.
					Sec. 203. Reports on nursing levels.
					TITLE III—Tax incentives
					Sec. 301. 10-year recovery period for qualified long-term care
				improvement property.
					Sec. 302. Investment tax credit for long-term care facility
				information technology.
					Sec. 303. Long-Term Care Trust Accounts.
					Sec. 304. Refundable credit for contributions to Long-Term Care
				Trust Accounts.
					TITLE IV—Disaster preparedness and response
					Sec. 401. Disaster preparedness and response.
				
			IMedicare and
			 Medicaid Modernization
			101.Joint training
			 of surveyors and providers
				(a)Medicare
			 programSection 1819(e) of the Social Security Act (42 U.S.C.
			 1395i–3(e)) is amended by adding at the end the following new paragraph:
					
						(6)Joint
				surveyor/provider trainingThe Secretary shall require the State
				to establish a process for joint training and education of surveyors and
				providers at least annually and periodically as changes to regulations,
				guidelines, and policy governing nursing facility operations are implemented
				and used in surveys of participating
				facilities.
						.
				(b)Medicaid
			 programSection 1919(e) of the Social Security Act (42 U.S.C.
			 1396r(e)) is amended by adding at the end the following new paragraph:
					
						(8)Joint
				surveyor/provider trainingThe State shall establish a process
				for joint training and education to surveyors and providers at least annually
				and periodically as changes to regulations, guidelines, and policy governing
				nursing facility operations are implemented and used in surveys of
				participating facilities.
						
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2007.
				102.Facility-based
			 training for new surveyors
				(a)Medicare
			 programSection 1819(e) of the Social Security Act (42 U.S.C.
			 1395i–3(e)), as amended by section 101(a), is amended by adding at the end the
			 following new paragraph:
					
						(7)Facility-based
				training for new surveyorsThe Secretary shall require the State
				to establish a process for assuring that—
							(A)each individual
				newly hired as a nursing home surveyor, as part of the individual’s basic
				training, is assigned full-time to a participating nursing facility for at
				least 5 days within a 7-day period to observe actual operations outside of the
				survey process before the individual begins oversight responsibilities;
							(B)such individual
				shall not assume oversight responsibility during this training period and such
				observations may not be the sole basis of a deficiency citation against the
				facility; and
							(C)such individual
				shall not be assigned as a member of a survey team for the facility in which
				the individual received training for two standard surveys following the
				training period in the
				facility.
							.
				(b)Medicaid
			 programSection 1919(e) of
			 the Social Security Act (42 U.S.C. 1396r(e)), as amended by section 101(b), is
			 amended by adding at the end the following new paragraph:
					
						(9)Facility-based
				training for new surveyorsThe State shall establish a process
				for assuring that—
							(A)each individual
				newly hired as a nursing home surveyor, as part of the individual’s basic
				training, is assigned full-time to a participating nursing facility for at
				least 5 days within a 7-day period to observe actual operations outside of the
				survey process before the individual begins oversight responsibilities;
							(B)such individual
				shall not assume oversight responsibility during this training period and such
				observations may not be the sole basis of a deficiency citation against the
				facility; and
							(C)such individual
				shall not be assigned as a member of a survey team for the facility in which
				the individual received training for two standard surveys following the
				training period in the
				facility.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2007.
				103.Resumption of
			 nurse aide training program after correction of deficiencies
				(a)Resumption of
			 nurse aide training program for skilled nursing
			 facilitiesSection 1819(f)(2) of the Social Security Act (42
			 U.S.C. 1395i–3(f)(2)) is amended—
					(1)in paragraph
			 (B)(iii), in the matter preceding subclause (I), by striking (C) and
			 (D) and inserting (C), (D), and (E); and
					(2)by adding at the
			 end the following new subparagraph:
						
							(E)Resumption of
				nurse aide training program after correction of
				deficienciesClause (iii)(I) of subparagraph (B) shall not apply
				to a program offered by or in a skilled nursing facility if the facility
				has—
								(i)corrected any
				deficiencies that resulted in the prohibition of approval of such program;
				and
								(ii)demonstrated
				compliance with the requirements of subsections (b), (c), and (d) of this
				section.
								.
					(b)Resumption of
			 nurse aide training program for nursing facilitiesSection
			 1919(f)(2) of the Social Security Act (42 U.S.C. 1396r(f)(2)) is
			 amended—
					(1)in paragraph
			 (B)(iii), in the matter preceding subclause (I), by striking (C) and
			 (D) and inserting (C), (D), and (E); and
					(2)by adding at the
			 end the following new subparagraph:
						
							(E)Resumption of
				nurse aide training program after correction of
				deficienciesClause (iii)(I) of subparagraph (B) shall not apply
				to a program offered by or in a nursing facility if the facility has—
								(i)corrected any
				deficiencies that resulted in the prohibition of approval of such program;
				and
								(ii)been determined
				to be in compliance with the requirements of subsections (b), (c), and (d) of
				this
				section.
								.
					(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2007.
				104.Clarifying and
			 eliminating the distinction between physician supervision requirements for
			 skilled nursing facilities and nursing facilities
				(a)Physician
			 supervision requirements for skilled nursing facilitiesSection
			 1819(b)(6)(A) of the Social Security Act (42 U.S.C. 1395i–3(b)(6)(A)) is
			 amended by inserting (or, at the option of a State, under the
			 supervision of a nurse practitioner, clinical nurse specialist, or physician
			 assistant who is working in collaboration with a physician) before the
			 semicolon at the end.
				(b)Clarifying
			 physician supervision requirements for nursing facilitiesSection
			 1919(b)(6)(A) of the Social Security Act (42 U.S.C. 1396r(b)(6)(A)) is amended
			 by striking who is not an employee of the facility but.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2007.
				105.Permitting
			 split or shared billing by physicians and nurse practitioners in skilled
			 nursing facilities
				(a)In
			 generalSection 1888(e) of the Social Security Act (42 U.S.C.
			 1395yy(e)) is amended by adding at the end the following new paragraph:
					
						(13)Permitting
				split or shared billing by physicians and nurse practitioners in skilled
				nursing facilitiesNotwithstanding section 1861(s)(2)(K)(ii), a
				physician and a nurse practitioner may each submit a claim for payment for
				their portion of a service provided to a resident of a skilled nursing
				facility, except that, in no case may the total amount paid under this title be
				greater than it would have been if only one person had submitted a claim for
				such
				service.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2007.
				106.Permitting
			 nurse practitioners employed by skilled nursing facilities to certify skilled
			 care
				(a)In
			 generalSection 1814(a)(2) of
			 the Social Security Act (42 U.S.C. 1395f(a)(2)) is amended by striking
			 or a nurse practitioner or and inserting a nurse
			 practitioner, or a.
				(b)Effective
			 dateThe amendment made by this section shall take effect on
			 January 1, 2007.
				107.Modernization
			 of therapy capsSection
			 1833(g) of the Social Security Act (42 U.S.C. 1395l(g)) is amended—
				(1)in paragraph
			 (4)—
					(A)by striking
			 This subsection and inserting Except as provided in
			 paragraph (6), this subsection; and
					(B)by inserting
			 and with respect to services furnished on or after January 1,
			 2009 before the period at the end; and
					(2)by adding at the
			 end the following new paragraph:
					
						(6)In the case of
				services described in paragraph (1), with respect to such services furnished on
				or after January 1, 2009, the Secretary shall establish and implement a
				condition-based system based on medical necessity for necessary and clinically
				appropriate services. Such system shall utilize a standardized patient
				assessment tool to evaluate the level of such services that are needed by an
				individual and impose a limitation on coverage of such services under this part
				based on such
				tool.
						.
				108.Establishment
			 of a Medicare skilled nursing facility specific wage indexSection 1888(e)(4)(G)(ii) of the
			 Social Security Act (42 U.S.C.
			 1395yy(e)(4)(G)(ii)) is amended by inserting after the first sentence the
			 following new sentence: For services furnished on or after October 1,
			 2008, in making the adjustment under the preceding sentence, the Secretary
			 shall utilize an area wage index for skilled nursing facilities based on wage
			 data from such facilities and not from hospitals.
			109.Update of the
			 Medicare skilled nursing facility market basket index Section 1888(e) of the
			 Social Security Act (42 U.S.C.
			 1395yy(e)) is amended by adding at the end the following new paragraph:
				
					(13)Update of the
				skilled nursing facility market basket index
						(A)In
				generalNot later than October 1, 2007, the Secretary shall
				develop and implement a process for updating the calculation of the skilled
				nursing facility market basket index under paragraph (5)(A), including the
				weights used in such index.
						(B)RequirementSuch
				process shall ensure that such index—
							(i)includes a
				separate weight for professional liability costs;
							(ii)is updated at
				least as frequently as the hospital market basket is updated under section
				1886(b)(3)(B)(iii); and
							(iii)reflects the
				most current data available.
							(C)ConsiderationIn
				developing and implementing the process under subparagraph (A), the Secretary
				shall consider methodologies for measuring changes in the price of wages and
				salaries other than the methodologies being used by the Secretary as of the
				date of enactment of this paragraph.
						(D)StudyThe
				Secretary shall conduct a study to determine the appropriate frequency for
				updating the skilled nursing facility market basket index under the process
				developed and implemented under subparagraph
				(A).
						.
			110.Authority to
			 exclude high cost and low probability drugs used in the treatment of cancer
			 from the Medicare prospective payment system for skilled nursing
			 facilities
				(a)In
			 generalSection 1888(e)(2)(A)(iii) of the
			 Social Security Act (42 U.S.C.
			 1395yy(e)(2)(A)(iii)) is amended—
					(1)by redesignating
			 subclauses (IV) and (V) as subclauses (V) and (VI), respectively; and
					(2)by inserting
			 after subclause (III) the following new subclause:
						
							(IV)Any drugs (not
				otherwise described in subclause (II)) used in the treatment of cancer,
				including antineoplastic drugs, antiemetics, and supportive medications, that
				the Secretary determines to be
				appropriate.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to drugs
			 furnished on or after October 1, 2007.
				111.Exclusion of
			 all ambulance services from the Medicare prospective payment system for skilled
			 nursing facilities
				(a)In
			 generalSection 1888(e)(2)(A)(iii)(I) of the
			 Social Security Act (42 U.S.C.
			 1395yy(e)(2)(A)(iii)(I)) is amended by striking furnished to and
			 all that follows before the period.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to services
			 furnished on or after October 1, 2007.
				112.Authority to
			 exclude additional items and services from the Medicare prospective payment
			 system for skilled nursing facilities
				(a)AuthoritySection
			 1888(e)(2)(A) of the Social Security
			 Act (42 U.S.C. 1395yy(e)(2)(A)) is amended—
					(1)in clause
			 (i)(II), by striking and (iv) and inserting (iv), and
			 (v)(I); and
					(2)by adding at the
			 end the following new clause:
						
							(v)Exclusion of
				additional items and services determined appropriate by the Secretary
								(I)In
				generalItems and services described in this clause are any items
				and services not otherwise described in clauses (ii), (iii), or (iv), that the
				Secretary determines to be appropriate.
								(II)Annual
				updateThe Secretary shall annually update the items and services
				described in subclause (I) to take into account changes in the practice of
				medicine.
								.
					(b)ClarificationItems
			 and services described in section 1888(e)(2)(A)(v)(I) of the
			 Social Security Act (42 U.S.C.
			 1395yy(e)(2)(A)(v)(I)), as added by subsection (a), may include items and
			 services furnished in a freestanding clinic to an individual who is a resident
			 of a skilled nursing facility.
				(c)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2007.
				IIWorkforce
			 support
			201.Nursing loan
			 repayment programSection
			 846(a) of the Public Health Service Act (42 U.S.C. 297n(a)) is amended by
			 striking the last sentence.
			202.National
			 nursing database
				(a)In
			 generalThe Secretary of Health and Human Services shall provide
			 for the establishment of a national nursing database to be used to predict
			 future nursing shortages.
				(b)Information in
			 databaseThe database established under subsection (a) shall be
			 designed to include nursing workforce data across all healthcare provider
			 settings, including nursing educators, as determined by the Secretary of Health
			 and Human Services to be appropriate for use in the analysis of trends in the
			 supply and demand of nurses and to create an educational model to predict
			 future nursing workforce needs.
				(c)FundingThe
			 Secretary of Health and Human Services may transfer, from amounts appropriated
			 for the National Center for Health Workforce Analysis, such sums as may be
			 necessary to carry out this section.
				203.Reports on
			 nursing levelsSection 806 of
			 the Public Health Service Act (42 U.S.C. 296e), as amended by section 202, is
			 further amended by adding at the end the following:
				
					(j)Reports
				concerning nursing levels
						(1)In
				generalThe entities described in paragraph (2) shall annually
				submit to the Secretary a report concerning how assistance under this title is
				being used by such entities to increase the number of nurses, nursing
				educators, and nurse education enrollment slots.
						(2)Entities
				describedAn entity is described in this paragraph if such entity
				is—
							(A)an entity that
				receives a grant or contract under this title;
							(B)a school of
				nursing that receives student loan funds under this title;
							(C)a school of
				nursing that receives nurse faculty student loan funds under this title;
				and
							(D)any other entity
				that receives assistance under this
				title.
							.
			IIITax
			 incentives
			301.10-year
			 recovery period for qualified long-term care improvement property
				(a)In
			 generalSubparagraph (D) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 10-year property) is amended by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting , and, and by adding at the end the
			 following new clause:
					
						(iii)any qualified
				long-term care improvement
				property.
						.
				(b)Qualified
			 long-term care improvement propertySection 168(e) of the
			 Internal Revenue Code of 1986 (relating to classification of property) is
			 amended by adding at the end the following new paragraph:
					
						(8)Qualified
				long-term care improvement propertyThe term qualified
				long-term care improvement property means any section 1250 property
				which is an improvement to a building if—
							(A)such improvement
				is placed in service more than 3 years after the date such building was first
				placed in service, and
							(B)such building is,
				or is a part of, a nursing facility, assisted living facility, residential care
				facility, intermediate care facility for the mentally retarded, or similar
				facility designed to provide housing and healthcare for the elderly and
				disabled.
							.
				(c)Alternative
			 systemThe table contained in section 168(g)(3)(B) of the
			 Internal Revenue Code of 1986 (relating to special rule for certain property
			 assigned to classes) is amended by inserting after the item relating to
			 subparagraph (D)(ii) the following:
					
						
							
								
									(D)(iii)10
									
								
							
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				302.Investment tax
			 credit for long-term care facility information technology
				(a)In
			 generalSection 46 of the Internal Revenue Code of 1986 (relating
			 to amount of credit) is amended by striking and at the end of
			 paragraph (3), by striking the period at the end of paragraph (4) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(5)the qualifying
				long-term care facility information technology
				credit.
						.
				(b)Amount of
			 creditSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to rules for computing investment
			 credit) is amended by inserting after section 48B the following new
			 section:
					
						48C.Qualifying
				long-term care facility technology credit
							(a)In
				generalFor purposes of section 46, the qualifying long-term care
				facility technology credit for any taxable year is an amount equal to 20
				percent of the qualified investment for such taxable year.
							(b)Qualified
				investment
								(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of property placed in service by the taxpayer
				during such taxable year which is part of a qualifying long-term care facility
				technology system—
									(A)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
										(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
										(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
									(2)Applicable
				rulesFor purposes of this section, rules similar to the rules of
				subsection (a)(4) and (b) of section 48 shall apply.
								(c)Qualifying
				long-term care facility technology systemFor purposes of this
				section, the term qualifying long-term care facility technology
				system means any computers, related equipment, and software for a
				healthcare information system of a nursing facility, assisted living facility,
				residential care facility, intermediate care facility for the mentally
				retarded, or similar facility designed to provide housing and healthcare for
				the elderly and disabled.
							(d)Denial of
				double benefitNo deduction or other credit shall be allowed with
				respect to the basis of any property taken into account in determining the
				credit allowed under this
				section.
							.
				(c)Conforming
			 amendments
					(1)Section
			 49(a)(1)(C) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding after
			 clause (iv) the following new clause:
						
							(v)the basis of any
				property which is part of a qualifying long-term care facility technology
				system under section
				48C.
							.
					(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 48B the following new
			 item:
						
							
								48C. Qualifying long-term care facility
				technology
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
				303.Long-Term Care Trust
			 Accounts
				(a)In
			 generalSubchapter F of chapter 1 of the Internal Revenue Code of
			 1986 (relating to exempt organizations) is amended by adding at the end the
			 following new part:
					
						IXLong-Term Care
				Trust Accounts
							530A.Long-Term Care
				Trust Accounts
								(a)General
				ruleA Long-Term Care Trust Account shall be exempt from taxation
				under this subtitle. Notwithstanding the preceding sentence, such account shall
				be subject to the taxes imposed by section 511 (relating to imposition of tax
				on unrelated business income of charitable organizations).
								(b)Long-Term Care
				Trust AccountFor purposes of this section, the term
				Long-Term Care Trust Account means a trust created or organized in
				the United States for the exclusive benefit of an individual who is the
				designated beneficiary of the trust and which is designated (in such manner as
				the Secretary shall prescribe) at the time of the establishment of the trust as
				a Long-Term Care Trust Account, but only if the written governing instrument
				creating the trust meets the following requirements:
									(1)Except in the case
				of a qualified rollover contribution described in subsection (d)—
										(A)no contribution
				will be accepted unless it is in cash, and
										(B)contributions will
				not be accepted for the calendar year in excess of the contribution limit
				specified in subsection (c)(1).
										(2)The trustee is a
				bank (as defined in section 408(n)), an insurance company (as defined in
				section 816), or another person who demonstrates to the satisfaction of the
				Secretary that the manner in which that person will administer the trust will
				be consistent with the requirements of this section or who has so demonstrated
				with respect to any individual retirement plan.
									(3)No part of the
				trust assets will be invested in life insurance contracts.
									(4)The interest of an
				individual in the balance of his account is nonforfeitable.
									(5)The assets of the
				trust shall not be commingled with other property except in a common trust fund
				or common investment fund.
									(6)Except as
				provided in subsection (e)(2), no distribution will be allowed if at the time
				of such distribution the designated beneficiary is not a chronically ill
				individual (as defined in section 7702B(c)(2)).
									(c)Tax treatment of
				contributions
									(1)Contribution
				limit
										(A)In
				generalThe aggregate amount of contributions (other than
				qualified rollover contributions described in subsection (d)) for any taxable
				year to all Long-Term Care Trust Accounts maintained for the benefit of the
				designated beneficiary shall not exceed $5,000.
										(B)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2006, the dollar amount under subparagraph (A) shall be
				increased by an amount equal to—
											(i)such dollar
				amount, multiplied by
											(ii)the medical care
				cost adjustment determined under section 213(d)(10)(B)(ii) for the calendar
				year in which the taxable year begins, determined by substituting
				2005 for 1996 in subclause (II) thereof.
											If any
				amount as adjusted under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the next lowest multiple of $10.(2)Gift tax
				treatment of contributionsFor purposes of chapters 12 and
				13—
										(A)In
				generalAny contribution to a Long-Term Care Trust Account on
				behalf of any designated beneficiary—
											(i)shall be treated
				as a completed gift to such beneficiary which is not a future interest in
				property, and
											(ii)shall not be
				treated as a qualified transfer under section 2503(e).
											(B)Treatment of
				excess contributionsIf the aggregate amount of contributions
				described in subparagraph (A) during the calendar year by a donor exceeds the
				limitation for such year under section 2503(b), such aggregate amount shall, at
				the election of the donor, be taken into account for purposes of such section
				ratably over the 5-year period beginning with such calendar year.
										(d)Qualified rollover
				contributionFor purposes of this section, the term
				qualified rollover contribution means a contribution to a
				Long-Term Care Trust Account—
									(1)from another such
				account of the same beneficiary, but only if such amount is contributed not
				later than the 60th day after the distribution from such other account,
				and
									(2)from a Long-Term
				Care Trust Account of a spouse of the beneficiary of the account to which the
				contribution is made, but only if such amount is contributed not later than the
				60th day after the distribution from such other account.
									(e)Tax treatment
				of distributions
									(1)In
				generalAny distribution from a Long-Term Care Trust Account
				shall be includible in the gross income of the distributee in the manner as
				provided under section 72 to the extent not excluded from gross income under
				any other provision of this subsection.
									(2)Long-term care
				insurance premiumsIf at the time of any distribution, the
				designated beneficiary is not a chronically ill individual (as defined in
				section 7702B(c)(2)), no amount shall be includible in gross income under
				paragraph (1) if the aggregate premiums for any qualified long-term care
				insurance contract for such beneficiary during the taxable year are not less
				than the aggregate distributions during the taxable year.
									(3)Distributions
				for qualified long-term care servicesFor purposes of this
				subsection, if at the time of any distribution, the designated beneficiary is a
				chronically ill individual (as so defined)—
										(A)In-kind
				distributionsNo amount shall be includible in gross income under
				paragraph (1) by reason of a distribution which consists of providing a benefit
				to the distributee which, if paid for by the distributee, would constitute
				expenses for any qualified long-term care services (as defined in section
				7702B(c)).
										(B)Cash
				distributionsIn the case of distributions not described in
				subparagraph (A), if—
											(i)such
				distributions do not exceed the expenses for qualified long-term care services
				(as so defined), reduced by expenses described in subparagraph (A), no amount
				shall be includible in gross income, and
											(ii)in any other
				case, the amount otherwise includible in gross income shall be reduced by an
				amount which bears the same ratio to such amount as such expenses bear to such
				distributions.
											(4)Change in
				beneficiaries or accountsParagraph (1) shall not apply to that
				portion of any distribution which, within 60 days of such distribution, is
				transferred—
										(A)to another
				Long-Term Care Trust Account for the benefit of the designated beneficiary,
				or
										(B)to the credit of
				another designated beneficiary under a Long-Term Care Trust Account who is a
				spouse of the designated beneficiary with respect to which the distribution was
				made.
										(5)Operating
				rulesFor purposes of applying section 72—
										(A)to the extent
				provided by the Secretary, all Long-Term Care Trust Accounts of which an
				individual is a designated beneficiary shall be treated as one account,
										(B)except to the
				extent provided by the Secretary, all distributions during a taxable year shall
				be treated as one distribution, and
										(C)except to the
				extent provided by the Secretary, the value of the contract, income on the
				contract, and investment in the contract shall be computed as of the close of
				the calendar year in which the taxable year begins.
										(6)Special rules
				for death and divorce
										(A)In
				generalRules similar to the rules of paragraphs (7) and (8) of
				section 220(f) shall apply.
										(B)Amounts
				includible in estate of donor making excess contributionsIn the
				case of a donor who makes the election described in subsection (c)(2)(B) and
				who dies before the close of the 5-year period referred to in such subsection,
				the gross estate of the donor shall include the portion of such contributions
				properly allocable to periods after the date of death of the donor.
										(7)Additional
				taxThe tax imposed by this chapter for any taxable year on any
				taxpayer who receives a payment or distribution from a Long-Term Care Trust
				Account which is includible in gross income shall be increased by 25 percent of
				the amount which is so includible under rules similar to the rules of section
				530(d)(4).
									(8)Denial of
				double benefitFor purposes of determining the amount of any
				deduction under this chapter, any payment or distribution out of a Long-Term
				Care Trust Account shall not be treated as an expense paid for medical
				care.
									(f)Designated
				beneficiaryFor purposes of this section, the term
				designated beneficiary means the individual designated at the
				commencement of participation in the Long-Term Care Trust Account as the
				beneficiary of amounts paid (or to be paid) to the account.
								(g)Loss of taxation
				exemption of account where beneficiary engages in prohibited
				transactionRules similar to the rules of paragraph (2) of
				section 408(e) shall apply to any Long-Term Care Trust Account.
								(h)Custodial
				accountsFor purposes of this section, a custodial account or an
				annuity contract issued by an insurance company qualified to do business in a
				State shall be treated as a trust under this section if—
									(1)the custodial
				account or annuity contract would, except for the fact that it is not a trust,
				constitute a trust which meets the requirements of subsection (b), and
									(2)in the case of a
				custodial account, the assets of such account are held by a bank (as defined in
				section 408(n)) or another person who demonstrates, to the satisfaction of the
				Secretary, that the manner in which he will administer the account will be
				consistent with the requirements of this section.
									For
				purposes of this title, in the case of a custodial account or annuity contract
				treated as a trust by reason of the preceding sentence, the person holding the
				assets of such account or holding such annuity contract shall be treated as the
				trustee thereof.(i)ReportsThe
				trustee of a Long-Term Care Trust Account shall make such reports regarding
				such account to the Secretary and to the beneficiary of the account with
				respect to contributions, distributions, and such other matters as the
				Secretary may require. The reports required by this subsection shall be filed
				at such time and in such manner and furnished to such individuals at such time
				and in such manner as may be
				required.
								.
				(b)Tax on excess
			 contributions
					(1)In
			 generalSubsection (a) of section 4973 of the Internal Revenue
			 Code of 1986 (relating to tax on excess contributions to certain tax-favored
			 accounts and annuities) is amended by striking or at the end of
			 paragraph (4), by inserting or at the end of paragraph (5), and
			 by inserting after paragraph (5) the following new paragraph:
						
							(6)a Long-Term Care
				Trust Account (as defined in section
				530A),
							.
					(2)Excess
			 contributionSection 4973 of such Code is amended by adding at
			 the end the following new subsection:
						
							(h)Excess
				contributions to Long-Term Care Trust AccountsFor purposes of
				this section—
								(1)In
				generalIn the case of Long-Term Care Trust Accounts (within the
				meaning of section 530A), the term excess contributions means the
				sum of—
									(A)the amount by
				which the amount contributed for the calendar year to such accounts (other than
				qualified rollover contributions (as defined in section 530A(d))) exceeds the
				contribution limit under section 530A(c)(1), and
									(B)the amount
				determined under this subsection for the preceding calendar year, reduced by
				the excess (if any) of the maximum amount allowable as a contribution under
				section 530A(c)(1) for the calendar year over the amount contributed to the
				accounts for the calendar year.
									(2)Special
				ruleA contribution shall not be taken into account under
				paragraph (1) if such contribution (together with the amount of net income
				attributable to such contribution) is returned to the beneficiary before June 1
				of the year following the year in which the contribution is
				made.
								.
					(c)Failure To
			 provide reports on Long-Term Care Trust AccountsParagraph (2) of
			 section 6693(a) of the Internal Revenue Code of 1986 (relating to failure to
			 provide reports on individual retirement accounts or annuities) is amended by
			 striking and at the end of subparagraph (D), by striking the
			 period at the end of subparagraph (E) and inserting , and, and
			 by adding at the end the following new subparagraph:
					
						(F)section 530A(i)
				(relating to Long-Term Care Trust
				Accounts).
						.
				(d)Conforming
			 amendmentThe table of parts for subchapter F of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 item:
					
						
							Part IX. Long-Term Care Trust
				Accounts
						
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
				304.Refundable credit
			 for contributions to Long-Term Care Trust Accounts
				(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 35 the following new section:
					
						35A.Contributions
				to Long-Term Care Trust Accounts
							(a)General
				ruleIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle for the taxable year an amount
				equal to 10 percent of the contributions to any Long-Term Care Trust Account
				allowed under section 530A for such taxable year.
							(b)Reduction based
				on adjusted gross income
								(1)In
				generalThe percentage which would (but for this subsection) be
				taken into account under subsection (a) for the taxable year shall be reduced
				(but not below zero) by the percentage determined under paragraph (2).
								(2)Amount of
				reductionThe percentage determined under this paragraph is the
				percentage which bears the same ratio to the percentage which would be so taken
				into account as—
									(A)the excess
				of—
										(i)the taxpayer's
				adjusted gross income for such taxable year, over
										(ii)$95,000
				($190,000 in the case of a joint return), bears to
										(B)$10,000 ($20,000
				in the case of a joint return).
									(3)Adjusted gross
				incomeFor purposes of this subsection, adjusted gross income
				shall be determined without regard to sections 911, 931, and 933.
								(c)Denial of double
				benefitNo deduction shall be
				allowed under this chapter for any amount taken into account in determining the
				credit under this
				section.
							.
				(b)Conforming
			 amendments
					(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting before
			 the period , or from section 35A of such Code.
					(2)The table of
			 sections of subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 35 the following new item:
						
							
								Sec. 35A. Contributions to Long-Term Care Trust
				Accounts.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2005.
				IVDisaster
			 preparedness and response
			401.Disaster
			 preparedness and response
				(a)In
			 generalSection 406(a) of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5172(a)) is amended—
					(1)in paragraph (1)—
						(A)in subparagraph (A), by striking
			 and at the end;
						(B)in subparagraph
			 (B), by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(C)subject to
				paragraph (5), to a person that owns or operates a long-term care facility
				damaged or destroyed by a major disaster for the repair, restoration,
				reconstruction, or replacement of the facility and for associated expenses
				incurred by the person.
								;
				and
						(2)by adding at the
			 end the following:
						
							(5)Conditions for
				assistance to long-term care facilitiesThe President may make
				contributions to a long-term care facility under paragraph (1)(C) only if the
				owner or operator of the facility—
								(A)has applied for a
				disaster loan under section 7(b) of the Small Business Act (15 U.S.C. 636(b));
				and
								(B)either—
									(i)has been
				determined to be ineligible for such a loan; or
									(ii)has obtained
				such a loan in the maximum amount for which the Small Business Administration
				determines the facility is
				eligible.
									.
					(b)DefinitionSection
			 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5122) is amended by adding at the end the following:
					
						(10)Long-term care
				facilityThe term long-term care facility means the
				following facilities or providers which receive payment for services under
				title XVIII or XIX of the Social Security Act:
							(A)A skilled nursing
				facility (as defined in section 1819(a) of the Social Security Act (42 U.S.C.
				1395i–3(a))).
							(B)A nursing
				facility (as defined in section 1919(a) of the Social Security Act (42 U.S.C.
				1396r(a))).
							(C)A home health
				agency (as defined in section 1861(o) of the Social Security Act (42 U.S.C.
				1395x(o))).
							(D)A provider of
				hospice care (as defined in section 1861(dd)(1) of the Social Security Act (42
				U.S.C. 1395x(dd)(1))).
							(E)A long-term care
				hospital (as described in section 1886(d)(1)(B)(iv) of the Social Security Act
				(42 U.S.C. 1395ww(d)(1)(B)(iv))).
							(F)A provider of
				personal care services.
							(G)A residential
				care provider that arranges for, or directly provides, long-term care
				services.
							(H)An intermediate
				care facility for the mentally retarded (as defined in section 1905(d) of the
				Social Security Act (42 U.S.C. 1396d(d))).
							(I)An assisted
				living facility or a resident care program facility (as defined by the
				Secretary of Health and Human Services).
							(J)A board and care
				facility (as defined in section 1903(q)(4)(B) of the Social Security Act (42
				U.S.C. 1396b(q)(4)(B))).
							(K)Any other
				licensed facility determined appropriate by the Secretary of Health and Human
				Services, including a psychiatric health facility, a mental health
				rehabilitation center, and a mental retardation developmental disability
				facility.
							.
				
